DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 28, drawn to the maize plant of claim 27, wherein the maize plant exhibits increased grain yield, classified in C12N15/8261, for example.
II. Claim 29, drawn to the maize plant of claim 27, wherein the maize plant exhibits increased ear size, classified in C12N15/8261, for example.
III. Claim 30, drawn to the maize plant of claim 27, wherein the genetic modification is a mutation in a coding sequence of the fea3 gene, classified in C12N15/8261, for example.
IV. Claim 31, drawn to the maize plant of claim 27, wherein the genetic modification is a mutation in a non-coding sequence of the fea3 gene, classified in C12N15/8261, for example.
V. Claim 32, drawn to the maize plant of claim 27, wherein the maize plant exhibits reduced tassels, classified in C12N15/8261, for example.
VI. Claim 34, drawn to the method of claim 33, wherein the one or more mutations are introduced in a coding sequence of the fea3 gene, classified in A01H3/04, for example.
VII. Claim 35, drawn to the method of claim 33, wherein the one or more mutations are introduced in a non-coding sequence of the fea3 gene, classified in A01H3/04, for example.
VIII. Claim 36, drawn to the method of claim 33, wherein the one or more mutations are introduced using a Targeting Induced Local Lesions IN Genomics (TILLING) method, classified in A01H3/04, for example.
IX. Claim 37, drawn to the method of claim 33, wherein the one or more mutations are selected from the group consisting of deletion, substitution, addition and a combination thereof, classified in A01H3/04, for example.
. Claims 40-41, drawn to a method of identifying a maize plant that has an alteration of at least one agronomic characteristic, classified in A01H1/04, for example.

Claim 27 link(s) inventions I-V. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 27.  Claims 33, 38 and 39 link(s) inventions VI-IX. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 33, 38 and 39.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:

Inventions VI-X are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because they employ different methods (e.g. introducing one or more mutations, or detecting at least one polymorphism of a marker locus) and can result in different effects (e.g. mutation of a coding sequence, mutation of a non-coding sequence, deletion mutation, substitution mutation, addition mutation). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI-IX and I-V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as the modified maize plant can be made by another and materially different process, such as by editing an endogenous fea3 gene using a sequence specific nuclease.
Inventions I-V and X are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the modified maize plant of inventions I-V is not required to practice, and is not produced by, the method of identifying a maize plant of invention X.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, and employing different search queries; (c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662